Exhibit 10.25
FIRST AMENDMENT
to
GROUP 1 AUTOMOTIVE, INC.
DEFERRED COMPENSATION PLAN
As Amended And Restated
Effective January 1, 2008
     WHEREAS, GROUP 1 AUTOMOTIVE, INC. (the “Company”) has heretofore adopted
the GROUP 1 AUTOMOTIVE, INC. DEFERRED COMPENSATION PLAN AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2008 (the “Plan”);
     WHEREAS, the Company desires to amend the Plan to fully vest Members in the
Employer Deferrals described in Section 3.2(a) of the Plan; and
     WHEREAS, the Company desires to amend the Plan in various other respects
under the section 409A transition relief provided by Internal Revenue Service
Notice 2007-86;
     NOW, THEREFORE, the Plan is hereby amended as follows:
I. Effective as of January 1, 2007:
     1. Reference to “and/or Employer Deferrals” in Section 1.1(35) of the Plan
shall be deleted.
     2. The following new Section 1.1(36A) shall be added the Plan:

    “(36A)    Scheduled Withdrawal Subaccounts: Separate subaccounts within a
Member’s Deferral Account to which are credited Member Deferrals as elected by
the Member pursuant to Section 3.1(d)(ii) and which are adjusted to reflect
changes in value as provided in Section 3.3. A Scheduled Withdrawal Date shall
be designated for each Scheduled Withdrawal Subaccount, as elected by the Member
pursuant to Section 3.1(d)(ii).”

     3. Section 3.1(d)(ii) of the Plan shall be deleted and the following shall
be substituted therefor:
     “(ii) A Member’s Member Deferral election for a Plan Year shall specify:
(A) the portion of the Member’s Member Deferral for the Plan Year that shall be
deferred until the Member’s Termination of Service and (B) the portion of the
Member’s Member Deferral for the Plan Year that shall be credited to one or more
of the Member’s Scheduled Withdrawal Subaccounts and deferred until the
Scheduled Withdrawal Dates designated for such subaccounts (i.e., as a Scheduled
In-Service Withdrawal subject to the provisions of Section 6.3). With respect to
clause (B) of the preceding sentence, a Member may elect to credit all or a
portion of his Member Deferral for the Plan Year to his existing Scheduled
Withdrawal Subaccounts, to new Scheduled Withdrawal Subaccounts, or a
combination thereof. If the Member elects to create a new Scheduled Withdrawal

 



--------------------------------------------------------------------------------



 



Subaccount, the Member’s Member Deferral election for the Plan Year shall
specify a Scheduled Withdrawal Date on which the Scheduled In-Service Withdrawal
of the amounts credited to the subaccount shall commence if the Member is still
employed by the Employer on that date; provided, however, that the Scheduled
Withdrawal Date must be at least two calendar years after the end of the Plan
Year for which Member Deferrals are first credited to the subaccount.
Notwithstanding anything to the contrary in this Paragraph, a Member shall not
be permitted to create more than the maximum number of Scheduled Withdrawal
Subaccounts permitted under the administrative procedures established by the
Committee in its discretion. Any Member who fails to elect the time of
distribution of his Compensation for any Plan Year that is deferred under the
Plan in accordance with this Section 3.1(d)(ii) shall be deemed to have elected
to have deferred his Compensation for the Plan Year until his Termination of
Service.”
     4. Section 6.3 of the Plan shall be deleted and the following shall be
substituted therefor:
          “6.3 Scheduled In-Service Withdrawals.
          (a) With respect to each Scheduled Withdrawal Subaccount of a Member,
the Member shall receive a Scheduled In-Service Withdrawal of the amounts in
such subaccount commencing on the Scheduled Withdrawal Date elected by the
Member for such subaccount pursuant to Section 3.1(d)(ii) if the Member is still
employed with the Employer on that date. The Member shall receive the Scheduled
In-Service Withdrawal in one of the following forms elected by the Member in
writing on the form prescribed by the Committee at the time specified in
Section 6.3(b):
          (1) A single lump sum payment; and
          (2) Annual installments for a period of an integral number of years
from two through five inclusive, as designated by the Member; provided, however,
that with respect to any installments payable to a Member from a Scheduled
Withdrawal Subaccount, (a) in the event of the Member’s Termination of Service
prior to the end of such period, the remaining balance in the Scheduled
Withdrawal Subaccount shall be paid in accordance with Article VII, and (b) the
amount of each annual installment shall be computed by dividing the remaining
balance of the Scheduled Withdrawal Subaccount as of the Valuation Date next
preceding the date of payment of such annual installment by the number of annual
installments remaining.
In the event the Member fails to timely elect in accordance with Section 6.3(b)
the form in which a Scheduled In-Service Withdrawal is to be paid, such
withdrawal shall be in the form of a single lump sum payment.

-2-



--------------------------------------------------------------------------------



 



          (b) A Member’s elections pursuant to Section 6.3(a) with respect to a
Scheduled Withdrawal Subaccount must be made at the time of his deferral
election pursuant to Section 3.1(d)(ii). Notwithstanding the foregoing, a Member
may subsequently elect to delay the distribution of amounts credited to one or
more of his Scheduled Withdrawal Subaccounts for a period of at least five
additional calendar years; provided, that such election (a) is made at least
12 months prior to the date that such distribution would otherwise be made, and
(b) is not given effect until 12 months following the date it is made. Further,
in the event that a Member elects a Scheduled In-Service Withdrawal and incurs a
Termination of Service prior to the Scheduled Withdrawal Date, the Member’s
Scheduled In-Service Withdrawal election and Member Deferral election under
Section 3.1 will be cancelled and the entire balance of such Member’s Accounts
will be paid according to the Member’s termination distribution election as
provided in Section 7.3.”
II. Effective as of January 1, 2008:
     1. Section 3.1(a) of the Plan shall be deleted, and the following shall be
substituted therefor:
          “(a) A Member meeting the eligibility requirements of Section 2.1 may:
          (i) Elect to defer a portion of such Member’s Base Salary for each
Plan Year in an amount up to 50% of such Member’s Base Salary, in any manner
permitted under the administrative procedures established by the Committee in
its sole discretion;
          (ii) Elect to defer a portion of such Member’s Bonus for each Plan
Year in an amount up to 100% of such Member’s Bonus, in any manner permitted
under the administrative procedures established by the Committee in its sole
discretion; and/or
          (iii) Elect to defer a portion of such Member’s Commissions for each
Plan Year in an amount up to 100% of such Member’s Commissions, in any manner
permitted under the administrative procedures established by the Committee in
its discretion.”
2. The following new Section 3.1(f) shall be added to the Plan:
     “(f) Sections 3.1(a) and 3.1(b) notwithstanding, with respect to any Plan
Year and prior to the start of such Plan Year, the Committee may reduce a
Member’s Member Deferral election to the extent that it determines a reduction
is necessary to satisfy the Employer’s obligations to withhold or deduct amounts
from the Member’s Compensation under any applicable local, state or federal law
or to implement the Member’s elections to make elective contributions under a
qualified cash or deferred arrangement (as defined in Section 401(k) of the
Code) or under a plan maintained under Section 125 of the Code.”

-3-



--------------------------------------------------------------------------------



 



     3. Section 5.2(a) of the Plan shall be deleted and the following shall be
substituted therefor:
     “(a) A Member shall have a 100% Vested Interest in his Savings Plan
subaccount under his Employer Account; provided, however, that a Member shall
not have a Vested Interest in any portion of such subaccount that has been
forfeited pursuant to Section 5.3 prior to January 1, 2008.”
III. For the avoidance of doubt, the amendments to the Plan set forth in this
instrument shall be inapplicable to the Grandfathered Subaccounts.
IV. Capitalized terms used but not defined in this instrument shall have the
meanings attributed to such terms in the Plan.
V. As amended hereby, the Plan is specifically ratified and reaffirmed.
     IN WITNESS WHEREOF, the undersigned has caused these presents to be
executed this 15th day of November, 2008, effective for all purposes as provided
above.

            GROUP 1 AUTOMOTIVE, INC.
      By:   /s/ Earl J. Hesterberg         Name:   Earl J. Hesterberg       
Title:   President & CEO     

-4-